Bigelow, C. J.
The petitioner can gain nothing by a writ of certiorari. There is no error in the record; the mistake was in the informal notice of the adjournment which was given by the judge of probate to the petitioner. If we had the record before us, we could not quash, alter or amend it, or render a different judgment from that which was entered.
Besides; the only relief which could in any way avail the petitioner would be to save or cure the breach of his recognizance. This cannot be done by a writ of certiorari, nor in any other mode, so far as we can now see. Petition dismissed.